         Case 2:20-bk-15381-SK                       Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                      Main Document    Page 1 of 12
Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email FOR COURT USE ONLY
Address
Vahe Khojayan SBN261996
KG LAW, APC
1010 N. Central Ave, Ste 450
Glendale, CA 91202
818-245-1340 Fax: 818-245-1341
vahe@kglawapc.com




    Debtor's appearing without attorney
    Attorney for: Debtor

                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

In re:
            Anahit Harutyunyan                                                 CASE NUMBER: 2:20-bk-15381-SK

                                                                               CHAPTER: 13


                                                                                                   DEBTOR'S NOTICE OF MOTION AND
                                                                                                   MOTION TO AVOID JUNIOR LIEN ON
                                                                                                       PRINCIPAL RESIDENCE
                                                                                                         [11 U.S.C. § 506(d)]


                                                                               DATE: October 8, 2020
                                                                               TIME: 8:30AM
                                                                               COURTROOM: 1575
                                                                               ADDRESS: 255 E. Temple Street, Los Angeles, CA 90012
                                                                Debtor(s).
TO CREDITOR HOLDING JUNIOR LIEN (name):                             Masis Karapetyan, Naira Khachatryan


1. NOTICE IS HEREBY GIVEN that on the above date, time and place in the indicated above, Debtor in the
  above-captioned case will move this court for an order granting the relief set forth in the motion and accompanying
  supporting documents served and filed herewith.

2. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have
   one. (If you do not have an attorney, you may wish to consult one.)

3. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish to
   oppose this motion, you must file a written response with the court and serve a copy of it upon the Movant or Movant’s
   attorney at the address set forth above no less than 14 days prior to the above hearing date. If you fail to file a written
   response to this Motion within such time period, the court may treat such failure as a waiver of your right to oppose the
   Motion and may grant the requested relief.

4. Hearing Date Obtained Pursuant to Judge's Self-Calendaring Procedure: The undersigned hereby verifies under
   penalty of perjury under the laws of the United States of America that the above-stated hearing date and time were
   available for this type of Motion according to the self-calendaring procedures of the assigned judge, (specify name of
   judge) Judge Sandra Klein.


                “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
           “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.
                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                                Page 1                    F 4003-2.4.JR.LIEN.MOTION
         Case 2:20-bk-15381-SK                     Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                    Main Document    Page 2 of 12


Executed on (date): August 28, 2020

                                                                                                  KG LAW, APC
                                                                                                  Printed name of law firm (if applicable)

                                                                                                  Vahe Khojayan SBN261996
                                                                                                  Printed name of Debtor or Attorney for Debtor


                                                                                                  /s/ Vahe Khojayan
                                                                                                  Signature of Debtor or Attorney for Debtor




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                              Page 2                    F 4003-2.4.JR.LIEN.MOTION
         Case 2:20-bk-15381-SK                       Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                      Main Document    Page 3 of 12

                        MOTION TO AVOID JUNIOR LIEN ON PRINCIPAL RESIDENCE [11 U.S.C. § 506(d)]
                                        (DEBTOR:      Anahit Harutyunyan

NAME OF CREDITOR HOLDING JUNIOR LIEN (Respondent):                                        Masis Karapetyan, Naira Khachatryan

1. Subject Property: Debtor moves to avoid the junior deed of trust, mortgage or other encumbrance (Lien) encumbering the
following real property (Property), which is the principal residence of debtor.

         Street address:       10366 Ormond Street,
         Unit number:
         City, county, state, zip code: Los Angeles (Sunland Area), CA 91040

Legal description and /or map/book/page number, including county of recording:
LOT 26 OF TRACT NO. 22714, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 649 PAGE(S) 93 TO 95 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

ASSESSOR’S PARCEL NUMBER: 2544-039-011

   See attached page for legal description of Property or document recording number.

2. Subject Lien

Date and place of recordation of lien recording instrument number and document recording number (specify)
October 16, 2018, Los Angeles County Recorder, Instrument no. 20181051233

3. Case History:

         a. A voluntary petition under Chapter    7                     11          12     13 of the Bankruptcy Code, 11 U.S.C. was filed in this
         case on (specify petition date): 06/15/2020

         b.     An Order of Conversion to Chapter 13 was entered in this case on (specify date):

4. Grounds for Avoidance of Junior Lien:

         a. As of (date of title review) 06/15/2020    , the Property is subject to the following liens in the amounts specified
         securing the debt against the Property that the Debtor seeks to have treated as indicated:

                  (1) (Name of holder of 1st lien)                   Fifth Third Bank, N.A.                in the amount of $ 647,465.05                    .

                  (2) (Name of holder of 2nd lien)                  Grachuy Arutyunyan, Trustee of the Arutyunyan Living Trust                                  in the
                      amount of $ 104,377.50                            is         is not to be avoided;

                  (3) (Name of holder of 3rd lien) Masis Karapetyan, Naira Khachatryan                                          in the amount of
                      $ 30,000          is     is not to be avoided;

                            See attached page for additional lien(s).

                  As of (date of valuation/appraisal)                  06/15/2020            , Property is worth no more than (value per
                  valuation/appraisal) $ 410,000.00                          .

         b. As shown here, the Creditor holding the judicial lien encumbering the Property is wholly unsecured.

         c. Evidence in Support of Motion:

                  (1)      The amount of the lien identified in paragraph 3(a)(1) is based on (type of evidence)                                       Proof of Claim
                  filed by First Third Bank, N.A.    , attached hereto and identified as Exhibit A .

                  (2)      The amount of the lien identified in paragraph 3(a)(2) is based on (type of evidence) Proof of Claim
                  Filed by Grachuy Arutyunyan, Trustee of the Arutyunyan Living Trust          , attached hereto and identified as
                  Exhibit B .
                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                                    Page 3                F 4003-2.4.JR.LIEN.MOTION
         Case 2:20-bk-15381-SK                     Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                    Main Document    Page 4 of 12

                (3)      The amount of the lien identified in paragraph 3(a)(3) is based on (type of evidence) Proof of Claim
                filed by Secured Creditor Masis Karapetyan and Naira Khachatryan          , attached hereto and identified as
                Exhibit C .

                (4)    The relative priority of the liens encumbering the Property is established by evidence attached as
                Exhibit D .

                (5)      The value of the Property from paragraph 3(b) is based on (type of evidence) Appraisal by a certified
                Appraiser        , attached as Exhibit E .

                (6)   Debtor submits the attached Declaration(s). Declaration of Anahit Harutyunyan, Declaration of
                Mike Ford, Declaration of Dylan Peterson.

                (7)    Other evidence (specify/identify supplemental evidence): Construction estimate, proposal and
                contract by Omega Structural, Inc.      attached as Exhibit F ; Cancellation of Contract, Release of
                Deposit and Cancellation of Escrow dated March 14, 2020, attached as Exhibit G; Cancellation of
                Contract, Release of Deposit and Cancellation of Escrow dated May 19, 2020 attached hereto as
                Exhibit H.

         WHEREFORE, Debtor requests that this court issue an order granting this motion in the form of the Attachment to
         this motion. (Attach a separate Attachment for each lien to be avoided.)

Date: August 28, 2020                                                            Respectfully submitted,

                                                                                 /s/ Vahe Khojayan
                                                                                 Signature of Debtor or Attorney for Debtor

                                                                                 Vahe Khojayan
                                                                                 Printed name of Debtor or Attorney for Debtor




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                              Page 4                    F 4003-2.4.JR.LIEN.MOTION
          Case 2:20-bk-15381-SK                      Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                      Main Document    Page 5 of 12
                                                       ATTACHMENT TO MOTION/ORDER
                                                (11 U.S.C. § 506: VALUATION/LIEN AVOIDANCE)

This court makes the following findings of fact and conclusions of law:
1.      Creditor Lienholder/Servicer: Masis Karapetyan, Naira Khachatryan                                       .

2.      Subject Lien: Date and place or recordation of lien (specify):
 October 16, 2018, Los Angeles County Recorder, Instrument no. 20181051233

Recorder's instrument number and/or document recording number: Instrument no. 20181051233

3.       Collateral:
         a.      Real property (street address, city, county and state, where located, legal description or map/book/page
         number,including county of recording):
          10366 ORMOND STREET, LOS ANGELES (SUNLAND AREA), CA 91040                                .     See attached page.

          LOT 26 OF TRACT NO. 22714, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
          ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 649
          PAGE(S) 93 TO 95 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
          SAID COUNTY.

          ASSESSOR’S PARCEL NUMBER: 2544-039-011

         b.       Other collateral:         none                                                                          .       See attached page.

4.       Secured Claim Amount
            a. Value of Collateral: .......................................................................................... $ 410,000.00
            b. Senior Liens (reducing equity in the property to which the Subject Lien can attach):
                    (1) First lien: ................................................................... ($ 647,465.05             )
                    (2) Second lien: .............................................................. ($ 104.377.50                 )
                    (3) Third lien: .................................................................. ($ 30,000.00             )
                    (4) Additional senior liens (attach list): ............................ ($                        )
                    Subtotal: ............................................................................................. ($ 781,842.10   )
            c. Secured Claim Amount (negative results should be listed as -$0-): .............. $                                   0.00
            Unless otherwise ordered, any allowed claim in excess of this Secured Claim Amount is to be treated as a
            nonpriority unsecured claim and is to be paid pro rata with all other nonpriority unsecured claims in Class 5A of
            the Plan.

5.       Lien avoidance: Debtor’s request to avoid the Subject Lien is granted as follows. The effective date of avoidance of
         the Subject Lien (Lien Avoidance Effective Date) will be upon:
            completion of the Chapter 13 Plan, or    receipt of a Chapter 13 discharge in this case.

6.       Retention of lien until avoidance: The Creditor Lienholder will retain the Subject Lien for the full amount due
         under the corresponding note and deed of trust, mortgage or lien if the Debtor's Chapter 13 case is dismissed or
         converted to any other chapter under the Bankruptcy Code, or if the Collateral is sold or refinanced, prior to the Lien
         Avoidance Effective Date.

7.       Retention of rights upon foreclosure of other lien: In the event that the holder of any other lien on the Collateral
         forecloses on its interest and extinguishes the Creditor Lienholder/Servicer’s lien rights prior to the Lien Avoidance
         Effective Date, the Creditor Lienholder’s lien shall attach to any proceeds greater than necessary to pay the senior
         lien(s) from the foreclosure sale.

     See attached page(s) for more liens/provisions.




                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                                Page 5                    F 4003-2.4.JR.LIEN.MOTION
     Case 2:20-bk-15381-SK          Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                 Desc
                                     Main Document    Page 6 of 12


                             DECLARATION OF ANAHIT HARUTYUNYAN
 1

 2
            I, ANAHIT HARUTYUNYAN, do hereby declare that all of the following is true and

 3   correct to the best of my personal knowledge and if called upon as a witness I could and would
 4
     competently testify to the truthfulness of all of the below statements.
 5
        1. I am a person over the age of eighteen and the debtor in this case.
 6
        2. I am the owner of the real property located at 10366 Ormond Street, Los Angeles, CA
 7

 8          91040 (hereinafter the “Real Property”).

 9      3. The property is encumbered by the following liens:
10
                a. First deed of trust in favor of Fifth Third Bank, N.A. in the mount of $647,465.05.
11
                    Attached hereto as Exhibit A is a true and correct copy of the proof of service
12
                    filed by that creditor in this case.
13

14              b. Second Deed of Trust in favor of Grachuy Arutyunyan, Trustee of the

15                  Arutyunyan Living Trust, in the amount of $104,377.50. Attached hereto as
16
                    Exhibit B is a true and correct copy of the proof of claim filed by that creditor in
17
                    this case.
18

19
                c. Third deed of trust in favor of Masis Karapetyan, Naira Khachatryan in the

20                  amount of $30,000. Attached hereto as Exhibit C is a true and correct copy of the
21
                    deed of trust in favor of that creditor.
22
        4. Attached hereto as Exhibit D is a title report that established the relative priority of the
23
            liens mentioned in Exhibits A, B and C.
24

25      5. The Real property has significant structural defects that require remediation. These

26          defects and their significance came to our attention when we first attempted to sell the
27
            Real Property.
28




                                                     - 1 -
     Case 2:20-bk-15381-SK            Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11             Desc
                                       Main Document    Page 7 of 12



        6. Initially we listed the Real Property for sale in December of 2019 for $899,000. We
 1

 2          received an offer and accepted it. However, during the inspection period, the significant

 3          structural defects were discovered by the Seller and the sale was cancelled by mutual
 4
            agreement in March 2020. Attached hereto as Exhibit G is a true and correct copy of that
 5
            cancellation.
 6

 7
        7. Subsequently, we relisted the real Property for sale at a reduced price of $799,000 after

 8          the initial sale fell through. Again we received and accepted an offer to buy the Real
 9          Property. Again, after the inspection was completed, the Buyer, having discovering and
10
            analyzed the structural defects, cancelled the sale. Attached hereto as Exhibit H is a true
11
            and correct copy of that cancellation.
12

13      8. We have obtained an estimate from a licensed contractor and structural engineering

14          company Omega Structural, Inc. that estimated the cost of remedying the structural
15
            problems would be around $260,500.00.
16
        9. Based on that a certified appraiser appraised the Real Property at $410,000.00.
17

18

19      I declare under penalty of perjury under the laws of the United States of America that the

20   foregoing is true and correct.
21

22
     Executed on 08/28/2020 at Glendale, California.
23

24

25   ____________________________
     ANAHIT HARUTYUNYAN
26

27

28




                                                     - 2 -
Case 2:20-bk-15381-SK   Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                         Main Document    Page 8 of 12
     Case 2:20-bk-15381-SK            Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11               Desc
                                       Main Document    Page 9 of 12


                                 DECLARATION OF DYLAN PETERSON
 1

 2          I, DYLAN PETERSON, do hereby declare that all of the following is true and correct to

 3   the best of my personal knowledge and if called upon as a witness I could and would
 4
     competently testify to the truthfulness of all of the below statements.
 5
        1. I am employed by Omega Structural, Inc. licensed structural engineering (License No.
 6
            84559) and general contractor (License No. 998075) company.
 7

 8      2. On 07/31/2020, I visited the real property located at 10366 Ormond Street, Los Angeles,

 9          CA 91040 (hereinafter the “Real Property”).
10
        3. I reviewed the structural and foundation defects present at the Real Property, and
11
            provided an assessment and a report concerning the nature of the structural defects and
12
            the amount required to remedy the defects.
13

14      4. Pursuant to my evaluation there are significant structural defects present at the Real

15          Property impacting the habitability of the proper. Attached hereto as Exhibit F is a true
16
            and correct copy of my report and proposal.
17
        5. In my opinion, remedying structural defects at the Real Property would cost $260,500.00.
18

19

20      I declare under penalty of perjury under the laws of the United States of America that the
21
     foregoing is true and correct.
22

23
     Executed on 08/24/2020 at Glendale, California.
24

25

26   ______________________
     DYLAN PETERSON
27

28




                                                    - 1 -
         Case 2:20-bk-15381-SK                       Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                     Main Document    Page 10 of 12




                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1010 N. Central Ave, Ste 450
Glendale, CA 91202

A true and correct copy of the foregoing document entitled (specify): Debtor's Motion to Avoid Junior Lien on Principal
Residence will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 08/28/2020    , I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:
Joseph C Delmotte on behalf of Creditor Fifth Third Bank, National Association
ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
Joseph C Delmotte on behalf of Interested Party Courtesy NEF
ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
Kathy A Dockery (TR)
EFiling@LATrustee.com
Sevan Gorginian on behalf of Creditor Grachuy Arutyunyan
sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
Vahe Khojayan on behalf of Debtor Anahit Harutyunyan
vahe@kglawapc.com
United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 08/28/2020 , I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each person
or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)       , I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.



                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
August 28, 2020              Menua Yesayan                                                     /s/ Menua Yesayan
Date                         Printed Name                                                      Signature




                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                                Page 6                    F 4003-2.4.JR.LIEN.MOTION
         Case 2:20-bk-15381-SK                        Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                      Main Document    Page 11 of 12

SERVED BY UNITED STATES MAIL, CERTIFIED MAIL OR OVERNIGHT MAIL (indicate method for each person or entity
served):
(Attached page to Proof of Service of Document-please include any additional or alternative addresses and attach additional pages if
needed)
(Certified Mail required for service on a national bank.)

1st lienholder (name and address)                      Address from:                                              Delivery Method
Fifth Third Bank, N.A.                                    Proof of Claim         Secretary of State                   US Mail
38 Fountain Square Plaza                                  FDIC website           Other: (specify):                    Certified Mail -
Cincinnati, OH 45263                                                                                              Tracking#
Attn: Greg D. Carmichael, CEO                                                                                         Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:

1st lienholder (name) and Agent for Service of         Address from:                                              Delivery Method
Process (name and address)                                Proof of Claim         Secretary of State                   US Mail
 Fifth Third Bank, N.A.                                   FDIC website           Other: (specify):                    Certified Mail -
c/o Corporation Service Company                                                                                   Tracking#
2710 Gateway oaks Drive, Suite 150N                                                                                   Overnight Mail -
Sacramento, CA 95833
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:

1st lienholder (name) and Servicing Agent (name Address from:                                                     Delivery Method
and address)                                       Proof of Claim                Secretary of State                   US Mail
 Fifth Third Bank, N.A.                            FDIC website                  Other: (specify):                    Certified Mail -
5001 Kingsley Drive, 1MOBBW                                                                                       Tracking#
Cincinnati, OH 45772                                                                                                  Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:




2nd lienholder (name and address)                      Address from:                                              Delivery Method
Grachuy Arutyunyan, Trustee of the                        Proof of Claim         Secretary of State                   US Mail
Arutyunyan Living Trust                                   FDIC website           Other: (specify):                    Certified Mail -
1041 E. Harvard Blvd.                                                                                             Tracking#
Burbank, CA 91501                                                                                                     Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:

2nd lienholder (name) and Agent for Service of         Address from:                                              Delivery Method
Process (name and address)                                Proof of Claim         Secretary of State                   US Mail
                                                          FDIC website           Other: (specify):                    Certified Mail -
                                                                                                                  Tracking#
                                                                                                                      Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:

2nd lienholder (name) and Servicing Agent (name Address from:                                                     Delivery Method
and address)                                       Proof of Claim                Secretary of State                   US Mail
                                                   FDIC website                  Other: (specify):                    Certified Mail -
                                                                                                                  Tracking#
                                                                                                                      Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:


3rd lienholder (name and address)                      Address from:                                              Delivery Method
 Masis Karapetyan, Naira Khachatryan                      Proof of Claim         Secretary of State                   US Mail
1006 E. Angeleno Ave.,                                    FDIC website           Other: (specify):                    Certified Mail -
Burbank, CA 91501                                                                                                 Tracking#
                                                                                                                      Overnight Mail -
                   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                                 Page 7                    F 4003-2.4.JR.LIEN.MOTION
         Case 2:20-bk-15381-SK                        Doc 29 Filed 08/28/20 Entered 08/28/20 12:06:11                                                   Desc
                                                      Main Document    Page 12 of 12

                                                                                                                  Tracking#
                                                                                                                  Carrier Name:

3rd lienholder (name) and Agent for Service of         Address from:                                              Delivery Method
Process (name and address)                                Proof of Claim         Secretary of State                   US Mail
                                                          FDIC website           Other: (specify):                    Certified Mail -
                                                                                                                  Tracking#
                                                                                                                      Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:

3rd lienholder (name) and Servicing Agent (name Address from:                                                     Delivery Method
and address)                                       Proof of Claim                Secretary of State                   US Mail
                                                   FDIC website                  Other: (specify):                    Certified Mail -
                                                                                                                  Tracking#
                                                                                                                      Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:




Alternative/Additional Address                         Address from:                                              Delivery Method
(name and address)                                        Proof of Claim         Secretary of State                   US Mail
                                                          FDIC website           Other: (specify):                    Certified Mail -
                                                                                                                  Tracking#
                                                                                                                      Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:

Alternative/Additional Address                         Address from:                                              Delivery Method
(name and address)                                        Proof of Claim         Secretary of State                   US Mail
                                                          FDIC website           Other: (specify):                    Certified Mail -
                                                                                                                  Tracking#
                                                                                                                      Overnight Mail -
                                                                                                                  Tracking#
                                                                                                                  Carrier Name:




                   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                                 Page 8                    F 4003-2.4.JR.LIEN.MOTION
